Citation Nr: 0903010	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  98-12 690	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 8, 2008, 
which vacated a July 2006 Board decision and remanded the 
issue remaining on appeal for additional development.  The 
Court affirmed the July 2006 Board decision as to the issues 
of entitlement to an earlier effective date or a rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  Previously, the Court in a July 29, 2004, order had, 
among other things, vacated a July 2003 Board decision as to 
this issue and remanded the matter for additional 
development.  The issue initially arose from a February 1998 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

Although the veteran was represented by a private attorney in 
his appeal before the Court, he is presently unrepresented 
for matters before VA.  In correspondence dated in August 
2003 the veteran was notified that the accreditation of his 
attorney to represent claimants before VA had been canceled 
and that he could no longer represent the veteran in the 
issue on appeal.  The veteran was notified of his right to 
appoint another representative; however, no subsequent 
appointment was received.

A review of the available record reveals that subsequent to 
the July 2006 Board decision in this case the RO granted 
entitlement to an increased 10 percent rating for the 
residuals of shrapnel wounds to the right shoulder and upper 
arm in a November 2007 rating decision.  The decision also 
denied entitlement to increased ratings for PTSD, residuals 
of a shrapnel wound to the right forearm with ulnar nerve 
neuropathy, and malaria.  A notice of disagreement was 
received in January 2008, but a February 2008 decision review 
officer's report noted the veteran did not disagree with any 
issue other than entitlement to a combined schedular rating 
in excess of 60 percent.  It was noted that a statement of 
the case as to this matter issue would be issued.  There is 
no evidence of a subsequent statement of the case; however, a 
June 2008 rating decision denied entitlement to TDIU.  The 
Board finds the veteran's statements are more appropriately 
considered as a continued disagreement with the issue of 
entitlement to TDIU which remains on appeal.  

In correspondence dated in October 2008 the veteran raised 
the issue of entitlement to service connection for the 
residuals of a shrapnel wound to the back.  In its July 2008 
order the Court also found, in essence, that an informal 
claim for secondary service connection for a right hand 
injury had been raised and that a November 2005 radiology 
report raised the issue of entitlement to a separate 
disability rating for arthritis.  These issues are 
inextricably intertwined with the issue of entitlement to 
TDIU on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2008 order the Court, in essence, found that 
additional claims for entitlement to service connection had 
been raised and that further development was required prior 
to a determination on the appellate issue of entitlement to 
TDIU.  The issues of entitlement to service connection for 
the residuals of a shrapnel wound to the back, entitlement to 
secondary service connection for a right hand injury, and 
entitlement to a separate disability rating for arthritis are 
inextricably intertwined with the issue of entitlement to 
TDIU on appeal.  The Board notes that an August 2007 VA 
compensation and pension examination report found the 
veteran's psychiatric symptomatology had resulted in a 
serious occupational impairment that was unlikely to improve.  
Therefore, additional development is required.

The Board also notes that in a November 2007 rating decision 
the RO granted entitlement to an increased 10 percent 
disability rating for the residuals of shrapnel wounds to the 
right (dominant) shoulder and upper arm.  It was noted that 
the rating was warranted under the criteria of 38 C.F.R. 
§ 4.71a Diagnostic Codes 5201-5003 and that the disability 
had previously been rated under the criteria of 38 C.F.R. 
§ 4.73 Diagnostic Codes 5303-5305.  The Court, however, has 
held that "[i]f an injury or disease manifests with two 
different disabilities, then two separate ratings should be 
awarded."  Tropf v Nicholson, 20 Vet. App. 317,321 (2006).  
Therefore, the Board finds that a determination is also 
required as to whether separate orthopedic and muscle injury 
disability ratings are warranted for the residuals of 
shrapnel wounds to the right (dominant) shoulder and upper 
arm.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate a TDIU claim in November 2004 and January 2008.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in August 2006.  

Accordingly, the case is REMANDED for the following action:

1.  As the claims for entitlement to 
service connection for the residuals of a 
shrapnel wound to the back, for secondary 
service connection for a right hand 
injury, for a separate disability rating 
for arthritis, and for separate 
orthopedic and muscle injury disability 
ratings for the residuals of shrapnel 
wounds to the right (dominant) shoulder 
and upper arm are "inextricably 
intertwined" with the TDIU issue on 
appeal, VA must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to these matters.  This 
includes notifying the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  

2.  The issues of entitlement to service 
connection for the residuals of a 
shrapnel wound to the back, for secondary 
service connection for a right hand 
injury, for a separate disability rating 
for arthritis, and for separate 
orthopedic and muscle injury disability 
ratings for the residuals of shrapnel 
wounds to the right (dominant) shoulder 
and upper arm should be adequately 
developed and adjudicated.  The veteran 
should be notified of any decision and of 
his appellate rights.  If a timely notice 
of disagreement is filed, the veteran 
should be furnished a statement of the 
case and provided the requisite period of 
time for a response.  

3.  Thereafter, the veteran 's claims 
file should be reviewed by an 
appropriate VA medical examiner for an 
opinion as to whether he is considered 
to be unemployable as a result of his 
combined service-connected 
disabilities.  

The opinion should be provided based 
upon a thorough review of the medical 
evidence of record and sound medical 
principles.  A complete rationale for 
all opinions expressed should be set 
forth in the examination report.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




